Citation Nr: 0404486	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  96-16 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
bilateral wrist disorder.

2.  Entitlement to service connection for a chronic acquired 
right knee disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for synovitis and chondromalacia of the left knee, 
with arthritis.

4.  Entitlement to an initial separate evaluation in excess 
of 10 percent for the left knee disorder based upon ligament 
laxity.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from July 1988 to 
December 1992.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 2003, it was remanded to the 
Department of Veterans Affairs (VA), Portland, Oregon, 
Regional Office (RO) for additional development and 
readjudication.  
Following the completion of the requested development as set 
forth in detail below, the RO issued a supplemental statement 
of the case in August 2003.  

In the June 2003 remand, the Board characterized the issue 
regarding the veteran's left knee as entitlement to an 
initial evaluation in excess of 10 percent for synovitis and 
chondromalacia of the left knee.  It was further noted in the 
introduction of that remand, however, that the RO had issued 
a separate disability evaluation of 10 percent for ligament 
laxity of the left knee during the pendency of the appeal.  

Since the veteran has not distinguished her appeal on the 
basis of the nature of the left knee disability (e.g., 
laxity, range of motion, arthritis, etc.), and since the 
matter of entitlement to a higher rating remains before the 
Board on appeal, the Board has characterized the left knee 
issues as set out above.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  

As indicated, the veteran has perfected an appeal from the 
initial ratings assigned his service-connected left knee 
disorder.  This appeal being from the initial rating assigned 
to a disability upon awarding service connection, the entire 
body of evidence is for equal consideration.  

Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).  Such staged 
ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e) (2003), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  

The RO has staged the veteran's rating.  The Board will 
likewise consider whether the evidence shows entitlement to a 
higher evaluation at any time since the grant of service 
connection.  The case is now ready for further appellate 
review.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate her claims.  All evidence 
necessary for review of the issues considered herein on 
appeal has been obtained, and VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
her claims and the evidence necessary to substantiate them.

2.  A chronic acquired bilateral wrist disorder was not shown 
in service, nor has it been shown by competent evidence to be 
related to service.

3.  A chronic acquired right knee disorder was not shown in 
service, nor was degenerative arthritis of the right knee 
disabling to a compensable degree shown within the first 
post-service year, nor does the evidence demonstrate that a 
current right knee disorder is related to service or a 
disease or injury of service origin.  

4.  The veteran's service-connected synovitis and 
chondromalacia of the left knee, with arthritis, has been 
manifested by flexion to 115 degrees and hyperextension to 5 
degrees, with complaints of pain on palpation causing a 
further 10 degree loss of flexion motion; and objective 
evidence of no more than slight lateral instability.  


5.  Lateral instability of the left knee was not demonstrated 
prior to VA examination on March 19, 2002.  


CONCLUSIONS OF LAW

1.  A chronic acquired chronic bilateral wrist disorder was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003).

2.  A chronic acquired chronic right knee disorder was not 
incurred in or aggravated by active service, may not be 
presumed to be related to service, and is not shown to be 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(a) (2003).

3.  The criteria for an evaluation in excess of 10 percent 
for synovitis and chondromalacia of the left knee with 
osteoarthritis of the patellofemoral joint, with a separate 
evaluation in excess of 10 percent based upon the presence of 
lateral instability, have not been met or approximated at any 
time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5103, 
5103A, 5107, 5257, 5261, 5262 (2003).

4.  The criteria for the separate 10 percent evaluation for 
the left knee disability based upon the presence of lateral 
instability were not met prior to March 19, 2002.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5103, 5103A, 5107, 5257, 5261, 5262.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West 2002).  The issues 
before the Board are based upon an initial claim of service 
connection filed by the veteran in September 1994.  

In filing that claim, the veteran utilized VA Form 21-526, 
the document designated for such purposes.  These claims 
appeared substantially complete on their face.  The veteran 
clearly identified the disabilities in question and the 
benefits sought.  Further, she set out the bases for the 
claim, and has continued to present pertinent arguments 
supportive of her claims.

Under the VCAA, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefits sought with the February 1995 rating decision; 
March 1996 statement of the case; and, September 1996 rating 
decision, September 1997 Board remand, November 2000 rating 
decision, November 2000 supplemental statement of the case, 
June 2002 rating decision, September 2002 supplemental 
statement of the case, March 2003 Board decision, June 2003 
Board remand, and August 2003 supplemental statement of the 
case.  VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The veteran's 
service medical records are of record.  The RO obtained the 
veteran's VA treatment records as they were identified by 
her.  The veteran has given no indication that there are 
additional treatment records that would support her claim of 
service connection for wrist disorders or a right knee 
disorder, or would indicate greater left knee pathology than 
is already of record.  Consequently, it does not appear that 
there are any additional pertinent treatment records to be 
requested or obtained.  In the September 2002 supplemental 
statement of the case, March 2003 Board decision, and July 
2003 letter from the RO, the veteran was advised about the 
pertinent provisions of the VCAA, and what specific evidence 
she should submit and that VA would assist her in obtaining 
that evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  



In correspondence and arguments submitted by them throughout 
the appeal, the veteran and her representative have clearly 
evinced an understanding of the respective responsibilities 
outlined in Quartuccio v. Principi.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of her claim in the September 2002 
supplemental statement of the case from the RO.  That 
statement indicated, however, that the veteran had 60 days to 
respond.  

It is noteworthy that additional evidence was obtained as 
recently as April 2003, long after the foregoing 60 response 
period.  It is also most significant to note that, in a 
statement submitted in September 2003, the veteran's 
representative requested the appellate review of the 
veteran's claims.  There was no indication of the existence 
of additional pertinent evidence.  Given that the veteran has 
been fully advised of her rights and responsibilities under 
the VCAA, that she has had more than a full year to respond 
to that VCAA notice, that evidence was obtained following the 
cited 60 day response period, and that the appellant's 
representative has given no indication of additional 
evidence, the Board has concluded that VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

It is further noted that the veteran was afforded pertinent 
VA examinations in April 1996, May 1998, March 2002, and 
April 2003.  The requirements of the VCAA have been 
substantially met by the RO.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to her case.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  The Board finds that there will 
be no prejudice to the appellant if the Board decides her 
appeal at this time and the Board will, therefore, proceed to 
consider the appellant's claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veteran Claims' (CAVC) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified above.

In the present case, a substantially complete application was 
received on September 30, 1994.  Thereafter, in several 
rating decisions, the issues were denied.  Only after that 
rating action was promulgated did the AOJ provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  See the references to 
the documents issued to the veteran set out above.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  





Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Statement of the Case (SOC) [or Supplemental Statement of the 
Case (SSOC)] was provided to the appellant.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices. Therefore, not withstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  


Criteria

Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  

Service connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2003).  

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the CAVC 
held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  


Analysis

Bilateral Wrist Disorder

The veteran claims that she has a bilateral wrist disorder 
that had its origin in service.  Service medical records show 
no evidence of treatment for wrist complaints.  Clinical 
evaluation of upper extremities was found to be normal on 
discharge examination in November 1992.  

The initial documentation of wrist complaints was upon VA 
examination in November 1994 wherein tenderness to palpation 
of the posterior aspect of both wrists was documented.  No 
pertinent diagnosis was offered.  In August 1997, 
electromyograph (EMG) studies revealed bilateral (right 
greater than left) median nerve entrapment.  Carpal tunnel 
syndrome was diagnosed and the veteran was referred for 
surgery consultation.  Pre-operative history dated in 
September 1997, noted that the veteran's chief complaint was 
bilateral carpal tunnel syndrome; she was reported to have 
had the symptoms for approximately one year.  Right 
endoscopic carpal tunnel release was performed in October 
1997.  Upon most recent VA examination in May 2003, 
examination of the wrists for carpal tunnel syndrome was 
completely negative.  The pertinent diagnosis was "subsided 
carpal tunnel syndrome, bilaterally."

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed bilateral wrist 
disability.  

Although carpal tunnel syndrome was not found upon most 
recent examination, the Board finds for the purpose of 
analysis that a longitudianal view of the evidence as a whole 
is at least in equipoise, and thus supports the current 
existence of the claimed bilateral wrist disability, 
specifically carpal tunnel syndrome.  The Hickson element (1) 
has therefore been satisfied as to this disability.  

With respect to Hickson element (2), there was no record of 
complaints, findings or treatment during active service 
pertaining to the veteran's wrists.  

Notwithstanding the lack of evidence of a wrist injury or 
disease during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The 
question then is whether the evidence is at least in 
equipoise as to the question of whether the veteran has a 
bilateral wrist disorder that is related to service.  

The veteran herself has theorized that her wrist disorder is 
directly the result of an injury that she received in 
service.  With respect to any medical conjectures that could 
be made on her part, she has not been shown to possess the 
medical background required to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).

In the category of possible supporting medical authority from 
those who do have the requisite medical background, the 
evidence includes a notation offered by Dr. LML (initials) in 
a VA treatment record dated in November 1998.  In terms of an 
assessment of the veteran's musculoskeletal system, Dr. LML 
notes "right greater than left hand tenosynovitis, bilateral 
carpal tunnel syndrome by nerve conduction in 1998, with 
plastic surgery, questionably related to manual labor as an 
electrician working in the Coast Guard . . . ."  

While this statement is probative of the question of etiology 
of the veteran's bilateral wrist disorder, its probative and 
supportive value is weakened significantly by two factors.  
First it was apparently based upon the history provided Dr. 
LML by the veteran, herself.  There is no indication that Dr. 
LML had the benefit of a review of the veteran's medical 
records in general, or her service medical records in 
particular.  

The CAVC has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

Secondly, and perhaps more significantly, is the choice of 
words offered by Dr. LML.  Her words are intrinsically 
speculative, as evidenced by the use of the phrase 
"questionably related."  This phrase, in fact, appears to 
offer more doubt than support for the proposition of a 
relationship between the veteran's wrist disorder and 
service.  [In Bloom v. West, 12 Vet. App. 185 (1999), the 
CAVC held that a physician's opinion that the veteran's time 
as a prisoner of war "could have" precipitated the initial 
development of a lung condition, by itself and unsupported 
and unexplained, was "purely speculative"].  In essence, 
although Dr. LML's statement brings into focus the 
possibility of such a relationship, it cannot be deemed 
supportive.  The Board find her opinion to be speculative at 
best.  

On the other hand, the medical evidence against the veteran's 
claim consists of the remainder of the medical evidence 
pertinent to her wrist, including the report of the VA 
orthopedic examiner who examined the veteran in May 2003 for 
the purpose of making a determination as to etiology.  

Although a current wrist pathology was not found in that 
examination, a diagnosis of "subsided carpal tunnel 
syndrome, bilaterally" was offered.  More pertinent to the 
question of the etiology of that disorder, however, the 
examiner refuted the veteran's reported history that her 
wrist symptoms began in service.  This refutation was 
expressly based upon the examiner's review of the veteran's 
claims file, including her service medical records.  In the 
context of that review of the record, the examiner provided 
reasons and bases for his opinion.  As such, this medical 
evidence is deemed highly probative.  

The examiner concluded that service connection for carpal 
tunnel syndrome had not been established.  Taken in 
conjunction with an overview of the claims folder, the 
evidence against the veteran's claim becomes overwhelming.  
The medical evidence as a whole demonstrates that a wrist 
disorder was not diagnosed until almost 5 years after 
service, just prior to the veteran's surgery for carpal 
tunnel syndrome.  Significantly, that diagnosis was based 
upon a reported one-year history of symptoms.  

In summary, the Board must conclude that the preponderance of 
the evidence stands against the proposition that the 
veteran's bilateral wrist disability was related to service.  
The veteran's claim must be denied on that basis.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for the claimed wrist disorder must be denied.


Chronic Right Knee Disorder

Service medical records reveal that the veteran was seen in 
January 1992 for complaints of bilateral knee pain.  There 
was crepitus of the left knee and a surgical scar.  Slight 
ecchymosis of the right knee was noted.  The assessment was 
chondromalacia patellar.  

There was no evidence of a right knee disability on discharge 
examination in November 1992, or in the report of medical 
history associated with that examination.  

Service connection for a left knee disability was established 
in February 1995.  Upon most recent VA orthopedic examination 
in May 2003, the pertinent diagnosis was chondromalacia 
patella, bilateral.  X-rays of the right knee showed 
narrowing of the knee and patellofemoral joints, and 
osteophytes on the medial joint and the proximal, distal and 
lateral sides of the patella. 

The veteran claims entitlement to service connection for a 
chronic right knee disorder.  She argues that both of her 
knee disorders began in service.  In the alternative, she 
claims that her right knee disorder was caused by the fact 
that she favored her left knee which placed added pressure on 
her right knee.  Given that there is documentation of an 
injury to the right knee in service, that x-rays of the right 
knee show degenerative arthritis in the form of narrowing of 
the joints and osteophytes, and that service connection is in 
effect for a left knee disability, there are three potential 
bases for service connection that must be analyzed.  

For the veteran to be successful in her claim, the evidence 
must either show that it is at least as likely as not that 
her right knee disability is related to a disease or injury 
that occurred in service, or that degenerative arthritis was 
shown in the first post-service year, or that it is at least 
as likely as not that her right knee disability is 
proximately due to, the result of, or aggravated by, the 
veteran's service-connected left knee disability.  If the 
preponderance of the evidence shows otherwise, the veteran's 
claim must be denied.  The Board has reviewed all of the 
evidence of record, and finds that the preponderance of that 
evidence is against the veteran's claim of service connection 
for a right knee disorder on any basis.  

The veteran herself has theorized that her right knee 
disorder is directly the result of either service or her 
service-connected left knee disability, or was at the very 
least aggravated thereby.  Although the veteran earnestly 
believes this to be true, even an educated guess requires 
some evidentiary foundation to place the possibility of 
causation in equipoise with mere coincidence.  38 U.S.C.A. 
§ 5107(a).  

More specifically, with respect to any medical conjectures 
that could be made on her part, the veteran has not been 
shown to possess the medical background required to provide 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and need not be considered.  Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).

In the category of supporting medical authority from those 
who do have the requisite medical background, there is in 
evidence a private outpatient treatment record dated in 
October 1996, documenting the evaluation of the veteran by 
RW, MD, for diffuse joint pains, including pain in her right 
knee.  In addition to seeking treatment advice from Dr. RW, 
the veteran also requested an opinion as to whether these 
various disabilities could be related to a motor vehicle 
accident that she sustained in service in September 1988.  

Dr. RW noted that the veteran was straightforward and factual 
in her information, but indicated that no specific 
examination was done.  Dr. RW explained that the veteran had 
diffuse joint symptoms that could represent early 
osteoarthritis or another connective tissue disorder.  In 
pertinent part, Dr. RW opined that the veteran's right knee 
pain was more uncomfortable than others, and it was 
distinctly possible that this could be related to the motor 
vehicle accident injury sustained by the veteran during 
service in September 1988.  Dr. RW concluded that the 
difficulty in pinning down a relationship was great, and that 
in order to determine whether a relationship was likely, the 
question would have to be addressed by an orthopedist.  

This statement is probative of the question of etiology of 
the veteran's right knee disability.  Just as in the case of 
the medical opinion offered above by Dr. LML in support of 
service connection for a wrist disorder, however, the 
probative and supportive value of Dr. RW's opinion is 
weakened significantly by two factors.  First it was 
apparently based upon the history provided to Dr. RW by the 
veteran, herself.  There is no indication that Dr. RW had the 
benefit of a review of the veteran's medical records in 
general, or her service medical records in particular.  

The CAVC has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

Secondly, and perhaps more significantly, is the choice of 
words offered by Dr. RW.  His words are deemed speculative, 
as evidenced by the use of the phrase "distinctly possible 
that it could be related."  This phrase is, at best, 
equivocal as it appears to offer only conditional support for 
the proposition of a relationship between the veteran's right 
knee disorder and an event in service.  [In Bloom v. West, 12 
Vet. App. 185 (1999), the CAVC held that a physician's 
opinion that the veteran's time as a prisoner of war "could 
have" precipitated the initial development of a lung 
condition, by itself and unsupported and unexplained, was 
"purely speculative"].  In essence, although Dr. RW's 
statement brings into focus the possibility of such a 
relationship, it cannot be deemed supportive.  We find his 
opinion to be speculative at best.  

On the other hand, the medical evidence against the veteran's 
claim consists of the reports of the VA examinations that 
were scheduled for the expressed purpose of determining 
whether a relationship could be established between her right 
knee disability and either service or a service-connected 
disability.  The veteran underwent VA examination in April 
1996.  In a June 1996 addendum to the April 1996 examination 
report, the examiner wrote that "in terms of the 
relationship between this [veteran's] right knee condition 
and the left knee patellofemoral syndrome, I believe that 
they are totally separate."  

The VA physician explained that the veteran has bilateral 
patellofemoral syndrome and that it was more likely than not 
that she would have developed pain in both of her knees 
regardless of the fact of one side from another.  

In April 2003, pursuant to a Board request, the veteran 
underwent VA orthopedic examination for the express purpose 
of determining the diagnosis and etiology of her right knee 
disability.  Following examination and a detailed review of 
the veteran's medical records, including her service medical 
records, the pertinent diagnosis was bilateral chondromalacia 
patella.  The report of the examination also disclosed that 
x-rays had revealed osteoarthritis in the right knee in the 
form or narrowing of the joints and osteophyte formations.  
The examiner opined that based upon a review of the evidence 
of record, it was less likely that the right knee disorder 
was related to the left knee disorder.  The examiner noted 
that there was no treatment for right knee patellofemoral 
joint problems until some years after service, and that mild 
osteoarthritis of both knees was probably unrelated to the 
veteran's service-connected disabilities.  

The medical evidence against the veteran's claim is 
substantially greater than the evidence supporting that 
claim.  The VA examination reports, particularly the report 
of the April 2003 orthopedic examination, were conducted for 
the express purpose of establishing whether there was such a 
relationship.  Significantly, the orthopedic specialist who 
examined the veteran in April 2003 had the benefit of a 
review of the veteran's records and provided reasons and 
bases for his conclusions with reference to those records.  

As such, the report of this most recent examination is deemed 
highly probative to the question of etiology.  The conclusion 
reached was that there was no relation between the veteran's 
right knee disorder and service.  In terms of phraseology, 
since the examiner specifically stated that it was less 
likely that there was a relationship between the right and 
left knee disorders, it must logically be inferred that this 
would discount any such relationship by way of direct 
causation, aggravation, or otherwise.  

Finally, it is noted that service connection for arthritis 
may be presumed if it became manifest to a degree of 10 
percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Consequently, the presence 
of degenerative arthritis in the veteran's right knee in the 
form of joint narrowing and osteophyte formation, begs the 
question of whether the veteran's claim can be granted on a 
presumptive basis.  The initial documentation of degenerative 
arthritis in the record was upon x-ray study dated in 
November 1994, wherein minimal hypertrophic changes in both 
knees was noted.  Unfortunately, given that this was more 
than one year after the veteran's December 1992 separation 
from service, service connection for arthritis of the right 
knee cannot be granted on a presumptive basis.  

In summary, the Board must conclude that the preponderance of 
the evidence fails to document that the veteran's right knee 
disorder is proximately due to or the result of a service-
connected disease or injury; that her right knee disorder has 
been aggravated by her service-connected left knee 
disability; or that her acquired right knee disorder was 
incurred during service, to include on a presumptive basis.  
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran's claim must be denied as to each of 
those bases.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply 
since there is no approximate balance of the evidence for and 
against the claim.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for the claimed disorder must be denied.


Increased Rating Claims

Factual Background

Service medical records reveal that in January 1992 the 
veteran was seen for complaints of bilateral knee pain.  
There was crepitus of the left knee and surgical scar.  The 
assessment was chondromalacia patellar. 

Post service, VA orthopedic examination in November 1994, 
revealed no evidence of effusion.  There was no erythema.  
The range of motion was full at full extension and 130 
degrees flexion.  No lateral collateral, medial collateral or 
cruciate ligament weakness was noted.  McMurray's test was 
negative.  On range of motion, there was considerable 
crepitus in the patellar area.  The pertinent diagnosis was 
patellofemoral syndrome.

X-rays in November 1994 revealed minimal hypertrophic changes 
of the left knee; otherwise, no significant abnormality was 
noted.

In a February 1995 rating decision, the RO granted 
entitlement to service connection for patellofemoral syndrome 
of the left knee with assignment of a noncompensable 
evaluation from September 30, 1994.  

Upon VA examination in April 1996, the veteran complained of 
constant pain in the left knee with stiffness, popping and 
crepitus, which was worse with activities such as walking or 
standing.  It was painful to ascend or descend stairs.  
Examination of the left knee revealed no effusion.  
Patellofemoral tenderness was noted.  There was no joint line 
tenderness of significance.  Range of motion was from 0 to 
140 degrees. There was no lateral collateral, medial 
collateral or cruciate ligament laxity identified.  
Examination of the quadriceps muscles revealed no evidence of 
atrophy.

A March 1998, X-ray study of the left knee revealed small 
spurs in the medial joint compartment, the tibial spine and 
the patella, as well as mild medial joint compartment 
narrowing.  The diagnosis was bilateral osteoarthritis 
primarily of the medial and patellofemoral joint 
compartments.  

The veteran underwent VA orthopedic examination in May 1998.  
The report of that examination noted subjective complaints 
regarding the left knee of chronic pain with occasional 
locking and some collapsing.  Objective examination revealed 
knee motion was 0 to 140 degrees bilaterally.  There was no 
increase in joint fluid at either knee.  Pain was moderate 
with these movements.  Patellar pain and crepitation was 
noted to have been rather severe at both knees.  

Joint lines were tender at both knees.  The ligaments were 
normal.  Knee pain was mostly at the patella when she had it.  
The VA examiner, who had expressly reviewed the claims file, 
commented that the orthopedic symptoms were probably 
significantly increased by chronic tension and/or depression.  
The subjective symptoms were noted and the examiner stated 
that a 20 percent decrease in the motions of all joints would 
cover these.  The examiner opined that a 25 percent decrease 
in the motions of knees and ankles would cover flare-ups of 
symptoms.  

The veteran was seen in a VA Rheumatology Clinic in April 
2000 with complaints of pain with weight bearing that 
occurred in the medial aspect of the left knee with walking.  
Examination revealed tenderness of the medial aspect of the 
knee over the joint line.  There was full flexion and 
extension and no effusion.  The assessment was probable 
degenerative joint disease with chondromalacia syndrome.

She was again seen in the Rheumatology Clinic in August 2000 
for follow-up for multiple disorders.  She complained of 
having bilateral knee pain on weight bearing and going up and 
down stairs.  The medication was not very effective.  
Examination of the knees revealed tenderness, the left 
greater than the right on the medial aspect.  X-rays showed 
degenerative joint disease of the medial aspect of the knees, 
mild.

Based upon the foregoing evidence, in a November 2000 rating 
decision, the veteran's service-connected left knee 
disability was recharacterized as chronic synovitis with 
symptomatic patellar chondromalacia.  The disability 
evaluation was increased to 10 percent effective from 
September 30, 1994.  

When evaluated for complaints of left foot pain in December 
2000, the veteran  demonstrated a full range of motion of the 
left knee.

The veteran was seen for follow-up in the Rheumatology clinic 
in December 2000 and the problem list included bilateral knee 
pain.  The X-rays were found consistent with degenerative 
joint disease.  She reported that the left knee Unloader 
brace had improved the left knee pain; that she used it 
intermittently; and that she took Ibuprofen.

In April 2001, the veteran complained that her left knee was 
exceptionally sore.  At physical therapy in April 2001 she 
reported that she was gradually getting tighter and more sore 
in several areas.

The veteran was afforded a VA orthopedic examination in March 
2002.  The examiner noted that recent X-rays documented that 
she had, in pertinent part, degenerative joint disease of her 
left knee.  She had chronic complaints of pain in her ankles, 
knees, and spine.  She reported that her left knee was 
swollen on a daily basis.  Most of the time the patella was 
numb, but occasionally she had a pain in that area more 
relative to the tibial open reduction and internal fixation 
scar.  She reported three to four flare-ups per week of her 
left knee.  The pain was a 10+ particularly after walking or 
prolonged standing.  She always had pain at the medial joint 
line of the left knee.  She wore Unloader braces on both her 
knees on a daily basis to provide some relief from her knee 
pain.  She denied any significant limp but had pain in her 
feet, ankles, and knees with walking.

The examination revealed a morbidly obese female in no acute 
distress who ambulated without limp or antalgic gait.  There 
was no cane and no braces.  Examination of the left knee 
revealed +1 crepitus with range of motion maneuvers of the 
patella, negative apprehension sign, negative McMurray's 
sign, negative drawer, and negative Lachman's.  There was 
some degree of laxity of the medial collateral ligament, and 
there was joint line tenderness with range of motion 
maneuvers of the left knee.  There was some mild +1 edema of 
the inferior patellar region superior to a 6 cm medial 
inferior patella scar.  The pertinent assessment was 
degenerative joint disease of the left knee, status post open 
reduction and internal fixation with intramedullary rod, left 
tibia.

The examiner opined that it was well documented that the 
veteran had significant degenerative joint disease of her 
joints by previous X-rays.  The veteran reported losing 90 
percent of her range of motion in her joints during flare-ups 
that basically would limit her flexion totally of her right 
ankle and left knee.  She did, however, experience improved 
pain control with medication.  She was losing weight and was 
aware that obesity is a significant factor in her joint pain 
and joint prognosis.  

She did exhibit another 60 degrees of loss of motion in her 
left knee with a flare-up and 20 degrees of range of motion 
loss with a flare-up in her right ankle.  She did exhibit 
excess fatigability and weakness which could be relative to 
her joints, her degenerative joint disease, but part of that 
factor also was her obesity.

In a June 2002 rating decision, the RO confirmed and 
continued the 10 percent disability evaluation for the 
veteran's service-connected left knee synovitis and 
chondromalacia patella.  Service connection was granted, 
however, for left knee ligament laxity, and a separate 10 
percent evaluation was assigned for that disability, 
effective from February 25, 2002.  

The veteran underwent the most recent VA orthopedic 
examination in April 2003.  She was noted to wear unloader 
braces on her knees, but was found to walk without a limp, 
both with or without the braces.  The examination of the left 
knee revealed 5 degrees of hyperextension and flexion to 115 
degrees.  The examiner stated that flexion of the knee was 
limited by the size of the calf as opposed to actual 
symptomatology associated with knee pathology.  

The examiner did comment that the left knee condition caused 
some weakened movement and excess fatigability, and that 
there were subjective complaints of pain noted on palpation 
of the left patellofemoral joint.  The examiner equated this 
further limitation of flexion of the left knee of 15 degrees.  
The ligaments of the left knee were all found intact.  The 
Lachman's test was negative bilaterally.  The pertinent 
diagnosis was chondromalacia patella, bilateral.  The 
examiner noted that the chondromalacia of the left 
patellofemoral joint had caused osteoarthritis, but indicated 
that this was a service-related condition that should not 
limit the ability of the veteran to perform average 
employment in a civilian occupation.


Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  



Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In DeLuca, it was held that diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  Functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain. 38 C.F.R. § 4.40 (2003).  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f) (2003).




Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155.  The veteran's left knee disability, 
characterized by the RO as patellofemoral syndrome with 
synovitis is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5020, 
effective from September 30, 1994, with  a separate 10 
percent disability evaluation for left knee ligament laxity 
under Diagnostic Code 5257, from February 25, 2002. 

Diagnostic Code 5299 is used to identify musculoskeletal 
system disabilities that are not specifically listed in the 
Schedule, but are rated by analogy to similar disabilities 
under the Schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2003).  

Diagnostic Code 5020 directs that synovitis established by x-
ray will be rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 establishes, essentially, three 
methods of evaluating degenerative arthritis which is 
established by X-ray studies:  (1) when there is a 
compensable degree of limitation of motion, (2) when there is 
a noncompensable degree of limitation of motion, and (3) when 
there is no limitation of motion.  Generally, when documented 
by X-ray studies, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.

Under Hicks v. Brown, 8 Vet. App. 417 (1995), the CAVC noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
X-ray evidence of degenerative changes and objective 
demonstration of painful, but not compensably limited motion, 
the limitation of motion due to pain must be taken into 
consideration in the determination of whether, and to what 
degree, the limitation is compensable.  

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic 5260, limitation of flexion of the knee warrants a 
zero percent rating when flexion is limited to 60 degrees; a 
10 percent rating when limited to 45 degrees; a 20 percent 
when limited to 30 degrees; and a 30 percent when limited to 
15 degrees.  Under Diagnostic Code 5261, limitation of 
extension of the leg warrants a zero percent rating when 
extension is limited to 5 degrees; a 10 percent rating when 
extension is limited to 10 degrees; a 20 percent when limited 
to 15 degrees; 30 percent when limited to 20 degrees; 40 
percent when limited to 30 degrees; and 50 percent when 
limited to 45 degrees.

The Board notes at this juncture that the RO had not included 
osteoarthritis in the characterization of the veteran's 
service-connected left knee disability.  In the most recent 
VA examination of April 2003, however, the examiner 
specifically found that the veteran's service-connected 
chondromalacia had caused osteoarthritis.  As such, the Board 
deems it to be part and parcel to the veteran's service-
connected left knee disorder.  Although the RO had not 
heretofore recognized arthritis as a service-connected entity 
of the left knee disability, given the fact that the RO has 
evaluated the veteran's left knee disability based upon the 
presence of synovitis, and that synovitis is evaluated under 
the same diagnostic code as arthritis (5003), the veteran has 
not been prejudiced by the RO prior characterization of her 
service-connected disability.  

An overview of the evidence of record reveals that the 
veteran's service-connected synovitis and chondromalacia of 
the left knee, with arthritis, has been manifested by flexion 
to 115 degrees and hyperextension to 5 degrees, with 
complaints of pain on palpation causing a further 10 degree 
loss of flexion motion; and objective evidence of no more 
than slight lateral instability.  

The most profound limitations of bilateral knee motion shown 
since the date of the veteran's claim in 1994 was upon the 
most recent examination in April 2003 which showed flexion of 
the left knee to 115 degrees with an additional 10 degrees of 
limitation attributed by the examiner because of pain and 
weakness.  




Although this would represent a limitation of motion that is 
less than compensable under Diagnostic Codes 5260 and 5261, 
in consideration of the painful motion, a 10 percent 
evaluation can and has been assigned to the each knee 
disability under Diagnostic Code 5003.  VAOPGCPREC 23-97; 
DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 
Vet. App. 417 (1995); and 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board notes that the veteran has been assigned a separate 
10 percent disability evaluation for the left knee disability 
based upon the presence of instability.  The Board concurs 
with that decision.  Under Diagnostic Code 5257, recurrent 
subluxation or lateral instability warrants a 10 percent 
disability evaluation when slight, a 20 percent disability 
rating requires moderate impairment of the knee due to 
recurrent subluxation or lateral instability, while a 30 
percent disability rating requires severe impairment of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The initial demonstration of lateral instability of the left 
knee was upon VA examination on March 19, 2002.  In that 
examination, there was noted to have been some degree of 
laxity of the medial collateral ligament, as well as joint 
line tenderness with range of motion maneuvers of the left 
knee.  The Board equates the presence of "some degree of 
laxity" as no more than slight lateral instability 
warranting a separate disability evaluation for that 
pathology of no more than 10 percent under Diagnostic Code 
5257.  

Consideration is given to other potentially applicable 
diagnostic codes.  As the veteran does not have ankylosis of 
the knee, a rating under Diagnostic Code 5256 would not be 
appropriate.  With respect to the veteran's left tibia 
disability and left leg scars, it is noted that service 
connection is in effect for residuals of left tibia fractures 
evaluated as 10 percent disabling under Diagnostic Code 5262, 
and for left tibia scarring evaluated under Diagnostic Code 
7804.  Those disabilities were the subject of a March 2003 
final Board decision, and cannot be reconsidered herein.  
38 U.S.C.A. § 7104 (West 2002).  




In conclusion, the Board has considered all of the applicable 
evidence relating to the left knee disability, and has 
considered all applicable Diagnostic Codes, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in 
DeLuca v Brown, 6 Vet. App. 321 (1993), and VAOPGCPREC 23-97.  
The preponderance of the evidence is against the veteran's 
claim.  

The criteria for an evaluation in excess of 10 percent for 
synovitis and chondromalacia of the left knee with 
osteoarthritis of the patellofemoral joint, with a separate 
evaluation in excess of 10 percent for based upon the 
presence of lateral instability, have not been met or 
approximated.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5103, 5103A, 5107, 5257, 5261, 5262.

By the same token, a rating in excess of 10 percent is not 
warranted for the veteran's left knee disability based upon 
limitation of motion for any segment of time since she filed 
her claim for service connection in September 1994.  Further, 
the criteria for the separate 10 percent evaluation for the 
left knee disability based upon the presence of lateral 
instability were not met prior to March 19, 2002.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

For purposes of the effective date for the separate 10 
percent disability rating for lateral instability, it is 
noted that the RO had recognized the earlier date of February 
25, 2002.  Since that date is prior to the date recognized by 
the Board herein, and since the date recognized by the RO is 
more beneficial to the veteran, the Board sees no reason to 
interfere with the finding of the RO as to the effective date 
that they assigned.  However, an earlier effective date is 
not warranted.  

Finally, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2003).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2003).

In this case, the RO considered the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) in a June 2002 rating decision and September 2002 
supplemental statement of the case evidenced by their 
recitation of the regulation, but failed to grant such an 
evaluation.  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular rating 
is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.  There is 
no evidence of an exceptional disability picture in this 
case.  The veteran has not required any recent periods of 
hospitalization for her service-connected left knee 
disability.  There is no evidence in the claims file to 
suggest that marked interference with employment is the 
result of the service-connected disabilities.  While the 
veteran maintains that her knee disabilities interfere with 
her employment, there is no medical opinion of record to this 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In fact, the physician who had examined the veteran in April 
2003 had specifically concluded that her service-connected 
left knee disability would not limit her ability to perform 
average employment in a civilian occupation.  Furthermore, 
there are higher ratings available under the rating schedule.  
There is no evidence that the regular schedular criteria are 
inadequate to compensate the average loss of earning capacity 
attributable to disabilities manifested as in the veteran's 
case.  Thus, the Board finds that the absence of evidence 
presenting such exceptional circumstances preponderates 
against referring the claim for consideration of an extra-
schedular rating for the service-connected disabilities.  The 
disabilities are appropriately rated under the schedular 
criteria.


ORDER

Entitlement to service connection for a chronic acquired 
bilateral wrist disorder is denied.

Entitlement to service connection for a chronic acquired 
right knee disorder is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for synovitis and chondromalacia of the left knee, with 
arthritis, is denied.

Entitlement to an initial separate evaluation in excess of 10 
percent for the left knee disorder based upon ligament laxity 
is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



